                                            Case 5:20-cr-00166-BLF Document 6 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 20-cr-00166-BLF-1
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING MOTION FOR
                                   9             v.                                          EARLY TERMINATION OF
                                                                                             SUPERVISED RELEASE
                                  10     KHAN,
                                                                                             [Re: ECF 3]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13
                                            Before the Court is Defendant Nadeem Khan’s Motion for Early Termination of Supervised
                                  14

                                  15   Release. ECF 3. Pursuant to 18 U.S.C. § 3583(e) the Court may, upon consideration of the factors

                                  16   set forth in 18 U.S.C. § 3553(a), terminate a term of previously ordered supervised release and

                                  17   discharge the defendant released at any time after the expiration of one year of supervised release
                                  18   if the Court is satisfied that the action is warranted by a defendant’s conduct and the interests of
                                  19
                                       justice. Based on the report from U.S. Probation, ECF 4, and the non-opposition from the U.S.
                                  20
                                       Attorney’s Office, ECF 5, the request for early termination is granted.
                                  21
                                          Accordingly, IT IS HEREBY ORDERED:
                                  22

                                  23          1. Khan’s Motion for Early Termination of Supervised Release, ECF 3, is GRANTED.

                                  24          2. Khan’s term of supervised release shall be TERMINATED effective immediately.

                                  25
                                       Dated: October 29, 2020
                                  26
                                                                                        ______________________________________
                                  27                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  28
